DETAILED ACTION
	This action is responsive to the application No. 16/923,591 filed on 08 July 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-2, in the reply filed on 21 September 2022 is acknowledged. Claims 3 and 4 are withdrawn from consideration pursuant to 37 CFR 1.142(b).

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (JP 2014-63953 A, citations from attached translation).
(Re Claim 1) Shimizu teaches an expanding method of expanding an expandable sheet of a workpiece unit that includes a workpiece, the expandable sheet affixed to the workpiece, and an annular frame to which an outer circumferential portion of the expandable sheet is affixed (Fig. 1: workpiece W, tape S, frame F), the expanding method comprising the steps of (see “First Embodiment” Figs. 1-22 and supporting text starting at line 65): 
securing the annular frame (F) of the workpiece unit with frame securing means (18); 
after the step of securing the annular frame, pressing a portion of the expandable sheet that lies between an outer circumferential edge of the workpiece and an inner circumferential edge of the annular frame, with pressing means to expand the expandable sheet (Fig. 5: 12/16); and 
after the step of pressing the portion of the expandable sheet to expand the expandable sheet, heating and shrinking a slackening portion of the expandable sheet which has been formed by expansion of the expandable sheet (Figs. 8 and 9-12), wherein the step of heating and shrinking the slackening portion of the expandable sheet includes the steps of heating a full outer circumferential portion of the workpiece, and additionally heating a local area of the full outer circumferential portion of the workpiece (see Figs. 8 and 9-12 and pp. 4-10 discuss the heating, a full portion of the tape is heated and a local portion of the tape is heated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (JP 2014-63953 A, citations from attached translation).
 (Re Claim 2) wherein the expandable sheet of the workpiece unit is cut off from an expandable sheet web having a constant width (this is understood to mean the dicing tape is cut from a conventional, constant width roll, cutting dicing tape from a roll of constant width is well known, this is obviously what Shimizu is doing, further note lines 476-477), widthwise directions of the expandable sheet web are referred to as first directions, and longitudinal directions of the expandable sheet web are referred to as second directions which are perpendicular to the first directions, and the step of additionally heating the local area of the full outer circumferential portion of the workpiece includes the step of heating both areas of the slackening portion outside of the workpiece in the second directions (see Figs. 8 and 9-12 and pp. 4-10 discuss the heating process further noting Shimizu recognizes the anisotropic properties of a roll of dicing tape wherein the tape contracts less in the X-direction than in the Y-direction and notes heating more, Fig. 12: using more heat, higher voltage at “H” along the x-direction than in the Y-direction, lower voltages at “L” in order to result in more uniform contraction, see discussion at lines 295-392).
Shimizu is silent regarding “the expandable sheet … is cut off from an expandable sheet web having a constant width”, however this is deemed obvious in view of Shimizu’s disclosure (p. 12, lines 476-477) and a PHOSITA would recognize that cutting dicing tape from a conventional roll of constant width is well known and common practice in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822